t c memo united_states tax_court national bancorp of alaska inc petitioner v commissioner of internal revenue respondent docket no filed date william h hippee jr irwin l treiger andrew t gardner mark alan hagar william kenneth wilcox and jeffrey a sloan for petitioner jack forsberg and reid m huey for respondent memorandum opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax after a concession ’ ‘petitioner concedes that it is not entitled to deduct dollar_figure of expenditures incurred in connection with a cessna prop aircraft owned by nb aviation inc aviation - - the issue for decision is whether petitioner’s deduction for expenses_incurred in providing employees with nonbusiness flights on a company-owned airplane is limited by sec_274 to the amount reported as imputed_income to the recipient employees background the parties submitted this case fully stipulated the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner is a corporation that had its principal_place_of_business in anchorage alaska at the time it filed its petition at all relevant times petitioner had a fiscal and taxable_year ending december and used the accrual_method of accounting for both financial reporting and tax purposes for the year in issue petitioner was the parent_corporation of an affiliated_group_of_corporations that provided banking and other financial services and filed consolidated federal_income_tax returns nb aviation inc aviation was a wholly owned subsidiary of petitioner and was a member of petitioner’s consolidated_group aviation owned a gulfstream g-11b jet_aircraft the 7unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure spetitioner and aviation are collectively referred to as nba gulfstream during the gulfstream was used partly in pursuit of nba’s trade_or_business for transportation purposes and partly for personal entertainment use by certain employees the employees of nba the net expenditures including depreciation incurred by aviation during the taxable_year in connection with the operation and ownership of the gulfstream totaled dollar_figure on the basis of an allocation according to flight miles dollar_figure or approximately percent of the net expenditures was attributed to business use the remaining portion dollar_figure or approximately percent was attributed to personal entertainment use petitioner deducted the entire dollar_figure related to the operation and ownership of the gulfstream on its federal_income_tax return the personal entertainment use of the gulfstream was treated as fringe benefit compensation to the recipient employees on the basis of the valuation rules set forth in sec_1_61-21 income_tax regs nba determinated that the value of the fringe_benefits received by the employees on account of the personal entertainment use of the gulfstream totaled dollar_figure for the taxable_year the amount of the fringe_benefits attributable to each employee was included on the employees’ respective forms w-2 wage and tax statement the dollar_figure the personal entertainment use consisted of hunting fishing vacation and other similar trips for certain employees of nba q4e- deducted by petitioner includes the dollar_figure treated as fringe benefit compensation discussion the parties agree that the value of the personal entertainment use of the gulfstream is reportable by the employees as compensation and that petitioner is entitled to deduct some amount in connection with that use respondent argues that the portion of petitioner’s deduction for personal entertainment use reported on its federal_income_tax return is limited to dollar_figure the amount treated as fringe benefit compensation to the employees petitioner argues that it is entitled to deduct the entire amount of expenses_incurred in owning and operating the gulfstream including any amounts attributable to personal entertainment use of the aircraft sec_162 generally provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business an expenditure is ordinary and necessary if the taxpayer establishes that it is directly connected with or proximately related to the taxpayer’s trade_or_business activities bingham’s 325_us_365 as an ordinary_expense of carrying_on_a_trade_or_business a taxpayer employer may deduct expenses paid as compensation_for_personal_services sec_162 if the compensation is in the form of a noncash fringe benefit the employer may take a - - deduction for expenses_incurred in providing the benefit if the value of the noncash fringe benefit is includable in the recipient employee’s gross_income sec_1_162-25t temporary income_tax regs fed reg date amended fed reg date see sec_1_61-21 income_tax regs employee is required to include in gross_income the value of any fringe benefit received the employer may not deduct the value reported to an employee as compensation rather the employer 1s required to deduct its costs incurred in providing the benefit to the employee sec_1_162-25t temporary income_tax regs supra some deductions previously allowable under sec_162 were disallowed by the enactment of sec_274 sec_274 a a generally provides for the disallowance of deductions involving an entertainment amusement or recreation activity sec_274 b disallows the deduction of otherwise allowable expenses_incurred with respect to a facility used in connection with such activity however sec_274 provides that for purposes of this analysis we assume without deciding that the gulfstream was a facility within the meaning of sec_274 b the parties dispute whether the gulfstream was a facility used in connection with an activity which is of a type generally considered to constitute entertainment amusement or recreation sec_274 a and b however as we noted in sutherland lumber-southwest inc v commissioner t1t c n affd per curiam __ f 3d __ 8th cir date we need not decide this because sec_274 removes petitioner’s deduction from the reach of sec_274 and provides a universal answer to the controversy between the parties here -- - the general disallowance provision of sec_274 will not apply to expenses treated as compensation ----expenses for goods services and facilities to the extent that the expenses are treated by the taxpayer with respect to the recipient of the entertainment amusement or recreation as compensation to an employee on the taxpayer’s return of tax under this chapter and as wages to such employee for purposes of chapter relating to withholding of income_tax at source on wages emphasis added respondent argues that the to the extent language limits petitioner’s deduction to the amounts includable in income by its employees this is not an issue of first impression in 114_tc_197 affd per curiam __ f 3d __ 8th cir date we held that sec_274 acts to except the deductions in controversy from the effect of sec_274 and accordingly petitioner’s deduction for operation of the aircraft is not limited to the value reportable by its employees respondent recognizes that sutherland lumber-southwest inc precludes us from limiting petitioner’s deduction to the amount treated as fringe benefit compensation to the employees unless we choose to overrule our prior opinion respondent urges us to do just that in sutherland lumber-southwest inc we provided an extensive analysis of the statute the context in which it appears its legislative_history and relevant regulations in affirming our opinion the court_of_appeals for the kighth circuit stated after a complete review de novo we agree with the tax court’s well-reasoned opinion and affirm on the basis of the analysis set forth therein because we have nothing of substance to add to the tax court’s thorough analysis further discussion is superfluous sutherland lumber-southwest inc v commissioner f 3d at __ the above quote applies to the case before us no purpose would be served by repeating the statutory analysis that led us to hold that an employer’s deduction is not limited to the amount reportable by its employees the doctrine_of stare_decisis generally requires that we follow the holding of a previously decided case absent special justification 111_tc_210 affd 214_f3d_1254 10th cir while respondent has thoroughly rearticulated his arguments in support of a different interpretation of the statute we find nothing therein that would cause us to refrain from applying the doctrine_of stare_decisis in the instant case accordingly we hold that petitioner’s deduction for operation of the gulfstream is in no way limited by the value reportable by its employees decision will be entered under rule
